


110 HR 6744 IH: To amend the Tariff Act of 1930 to require that certain

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6744
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Kagen (for
			 himself and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to require that certain
		  laminated woven bags be marked with the country of origin.
	
	
		1.Marking of certain laminated
			 woven bags
			(a)Marking of
			 bagsSection 304 of the
			 Tariff Act of 1930 (19 U.S.C. 1304) is amended—
				(1)by redesignating
			 subsection (l) as subsection (m); and
				(2)by inserting after
			 subsection (k) the following new subsection:
					
						(l)Marking of
				certain laminated bagsNo
				exception may be made under subsection (a)(3) with respect to laminated woven
				bags that—
							(1)consist of one or
				more plies of fabric consisting of woven polypropylene strip, or woven
				polyethylene strip, or both,
							(2)have an extrusion coating of
				polypropylene, or polyethylene, or both, on one or both sides of the
				fabric,
							(3)are laminated by any method either to an exterior ply of plastic film, such as
				biaxially-oriented polypropylene, or to an exterior ply of paper that is
				suitable for high quality print graphics,
							(4)are printed with
				three or more colors in register, and
							(5)weigh less than 1
				kilogram each,
							whether
				or not the bags have lining, are closed on one end, are in roll form, have
				handles, or have special closing features. Each such bag shall be marked as to
				the country of origin of the bag itself, in close proximity to, and type size
				comparable to, any other designation of origin or United States location placed
				on the bag before importation or added to the bag after
				importation..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 30th day after the date of the enactment of this
			 Act.
			
